Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision sustaining parts of initial determinations of the respondent. Claimant was employed by a large department store as a salesgirl for some seven years when in March, 1950, she was discharged for the reason that her service had become unsatisfactory. She applied for and received benefits to a total of $806 on a misrepresentation as to her availability for re-employment. She had been relieved from the part of the initial determination which imposed a forfeit penalty of 80 effective days for willful false statements. The evidence is ample to support the findings made that in fact the work for which she was available was that of a salesgirl and that her misleading representation of entitlement to work, instead and only, as a personal shopper, rendered her unavailable for employment within the meaning and intent of the statute, and that accordingly she was not entitled to the benefits paid for. Decision affirmed, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.